Citation Nr: 0200079	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  94-44 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

This case came to the Board of Veterans' Appeals (Board) from 
an August 1993 RO decision which, in pertinent part, denied 
service connection for a back disability.  The veteran was 
notified of this decision in September 1993.  A notice of 
disagreement was received in November 1993.  The statement of 
the case was issued in January 1994, and a substantive appeal 
addressing this issue was received in January 1994.  A 
personal hearing was held before an RO hearing officer in 
August 1994.  In June 1996, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
returned to the Board, and in October 1997, the Board again 
remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board.  A video 
conference hearing was held before a member of the Board in 
November 1999.  In a February 2000 decision, the Board denied 
service connection for a back disability. 

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issues remanded pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); the joint motion was granted by an April 2001 
Court order.  The case was subsequently returned to the 
Board.


REMAND

The Board finds that the joint motion and Court order require 
further procedural and evidentiary development, and that 
another remand is necessary.  The Board also notes that, in 
August 2001, the veteran submitted additional medical 
evidence directly to the Board.  Although the veteran has 
waived RO review of this evidence, as this case must be 
remanded for other reasons, this evidence should be 
considered by the RO.  38 C.F.R. § 20.1304 (2001). 

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed the VCAA into law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded 
claim.  (The Board notes that the veteran's claim was 
previously found to be well-grounded.)  Because of the change 
in the law brought about by the VCAA, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.

The veteran essentially asserts that he incurred a back 
disability as a result of spinal anesthesia administered 
during an in-service appendectomy in August 1956.  Initially, 
the Board notes that the veteran's claims file includes 
service medical records from his period of active duty, 
including the discharge summary pertaining to his 
hospitalization for an appendectomy.  Several attempts to 
obtain additional service medical records have been 
unsuccessful.  In January 1998 request for information, the 
RO requested that the National Personnel Records Center 
(NPRC) search sick call logs/reports dated from 1956 to 1959 
for treatment of a back disability.  In a March 1998 
memorandum, the NPRC indicated that no sick logs were 
available for an unidentified place, and that no hospital 
records could be located without the date and year of 
hospitalization.  By a letter to the veteran dated in 
September 1998, the RO asked him to provide the date of any 
in-service treatment for a back disability as well as the 
name of the facility where he received treatment.  The 
veteran never responded to this letter.  He should again be 
asked to provide information sufficient to locate such 
records.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  He is 
advised that although VA has a duty to assist the claimant in 
developing a claim, that duty is not a one-way street.  38 
U.S.C.A. § 5107(a) (West Supp. 2001); Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Even if the veteran does not provide 
the requested information, the RO should contact the NPRC and 
attempt to obtain any additional hospital records dated from 
August 1956 to September 1956 from the US Air Force Hospital, 
US Logistics Group, Det 20, APO 224, New York, New York.  

The Board notes that by a memorandum dated in October 1995, 
an employee of the National Archives indicated that the 
August 1956 deck logs of the USS Tanner had been located, but 
said that the veteran would have to pay for copies of such 
records.  By a letter to the veteran dated in November 1995, 
the RO advised him to obtain these records and submit them to 
the RO.  The veteran did not submit such records, and they 
are not in the claims file.  The Board is cognizant of the 
fact that the VA has an obligation to obtain records from a 
federal department or agency, and that efforts to obtain such 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
However, the Board notes that deck logs contain the 
historical account of a ship's history, such as fires, 
accidents, injuries, or enemy action.  They also contain 
information of the ship's speed, time and location and muster 
rolls which record the assignment of individuals to and from 
ships and stations.  Entries are not made by medical 
personnel but rather by the Officer of the Deck.  See "Guide 
for the Preparation and Submission of Post Traumatic Stress 
Disorder Research Requests", Second Printing, prepared by 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR), (formerly the United States Army and 
Joint Services Environmental Support Group), 7798 Cissna 
Road, Springfield, VA 22150.  As the Board sees no likelihood 
that these records will contain any entries pertaining to the 
veteran's reported back treatment in service, the records 
will not be ordered.  However, if the veteran or his attorney 
present evidence indicating why these records may contain 
information pertinent to the issue before the Board, the RO 
should make an effort to obtain these records.

The veteran reported receiving disability benefits from the 
Social Security Administration (SSA) for a back disability.  
(In June 2001, he reported that he had been receiving such 
benefits for 6 years.)  No SSA records are on file.  The 
Board finds that the RO should attempt to obtain a copy of 
the SSA decision which awarded disability benefits, with any 
supporting medical records.  38 U.S.C.A. § 5103A (West Supp. 
2001); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran's attorney has contended that the examination 
accomplished by the VA does not appear to have been done by a 
physician, licensed in the state the examination was 
accomplished.  The RO should schedule the veteran for another 
examination as described below.

The RO has either obtained or attempted to obtain copies of 
the VA and private medical records which have been identified 
by the veteran.  The Board notes that at a November 1999 
Board video conference hearing, the veteran testified that 
many of his pertinent private medical records were 
unavailable.  He is advised that he may submit relevant 
medical evidence (such as medical records dated soon after 
service which reflect treatment for a back disability) or lay 
statements to demonstrate that his current back disability 
was incurred in or aggravated by service, and may provide 
information regarding treatment records sufficient to allow 
the VA to locate such records.  38 U.S.C.A. §§ 5103(a), 
5103A(b) (West Supp. 2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

2.  The veteran, through his attorney, 
should be informed that he may submit 
pertinent medical records or lay 
statements, or may sufficiently identify 
such records so that the RO may obtain 
them.  The veteran, through his attorney, 
should be asked to indicate postservice 
medical treatment of the back for which 
the VA has not yet obtained any available 
records and provide the name, address, 
and date of treatment.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit.  The RO should 
assist the veteran in obtaining any 
indicated records, if feasible.  If 
records are not available, the veteran, 
through his attorney, should be so 
notified and informed that he may obtain 
the records on his own.

3.  The veteran, through his attorney, 
should be asked to provide detailed 
information (including names and dates) 
regarding any facility where he was 
treated for a back condition during 
service for which the RO has not obtained 
records.  The RO should then contact the 
NPRC and attempt to obtain any additional 
hospital records dated from August 1956 
to September 1956 from the US Air Force 
Hospital, US Logistics Group, Det 20, APO 
224, New York, New York, and any other 
service medical records identified by the 
veteran.  

4.  The veteran, through his attorney, 
should be contacted concerning the deck 
logs referred to above.  They are invited 
to indicate what information they hope to 
obtain through securing these logs and 
the relevance of obtaining such logs.  
They should also indicate for what time 
period they wish such logs to be 
obtained.  If the RO determines that the 
records will contain any information 
useful to the veteran's claim, the 
National Archives and Records 
Administration should be requested to 
provide the deck logs of the USS Tanner 
for the relevant time period.  If this 
information cannot be provided the VA 
free of charge, the veteran, through his 
attorney should be so notified and given 
the opportunity to pay the required fee 
and obtain the records on their own.

5.  The RO should obtain from the SSA a 
copy of any decision which awarded the 
veteran benefits, as well as any medical 
records in its possession.  It appears 
that SSA disability benefits may have 
been awarded in 1995.

6.  The veteran should be afforded a VA 
examination by an orthopedist.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should answer the following 
questions:

I.  Is it at least as likely as not 
that the veteran's spine was injured 
at the time of spinal anesthesia in 
service?  If so, are there any 
objective indications of same as 
contained in the service medical 
records?  The highlighted standard 
of proof should be used in 
formulating a response.

II.  Is it at least as likely as not 
that any currently diagnosed back 
disability(ies) had its onset in or 
is otherwise related to military 
service?  The highlighted standard 
of proof should be used in 
formulating a response.  If so, are 
there objective medical findings to 
support such a conclusion?

III.  The reasons and bases for any 
medical opinion should be discussed.  
If the physician disagrees with any 
contrary opinion of record, the 
reasons and bases for such 
disagreement should be discussed.

7.  After ensuring that the above actions 
have been completed to include compliance 
with the VCAA, the RO should review the 
claim (and any additional evidence, 
including the private medical record 
submitted in August 2001), for 
entitlement to service connection for a 
back disability.  If the claim is denied, 
the veteran and his attorney should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


